Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 5/12/20, in which claims 1 and 13 were amended and claims 20-21 were added.
Election/Restrictions
Since applicant has elected claims 1-6 and 13-18 in the reply filed on 3/5/19, this invention has been constructively elected by original presentation for prosecution on the merits.  Newly added method claims 20-21 are directed to an invention that is independent or distinct from the invention originally elected (the three-dimensional printing system/molding device).  Determination of unity of invention is based on the original presentation of claims.  Accordingly, claims 20-21 are withdrawn from consideration as being directed to a non-elected invention.
The requirement is made FINAL.
Claim Rejections
Regarding the subject matter, Examiner points out that claims 1-6 and 13-17 are directed towards an apparatus and are examined as such.  The material worked upon, i.e. the workpiece, or the process of using the apparatus are viewed as reciting intended use or method steps and patentable weight is only given to that which structurally limits the apparatus.  Please see MPEP 2114 R1 to 2115 R2 for further details.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eads UK Limited (EP 2781342, already of record).
For claim 1, Eads UK Limited teaches a three-dimensional printing system comprising: a head (Fig. 1 – element 1) that has a nozzle (conical part at lower end leading to extrusion outlet 3), and which is capable of feeding a first continuous material including a resin and a second continuous material including fibers, the nozzle having a nozzle body, an inlet, an internal passage and an outlet, the inlet, the internal passage and the outlet being provided on the nozzle body such that the fibers are introduced into the internal passage via the inlet of the nozzle body (Fig. 3); a platform (element 7) on which a printing material based on the first and second continuous materials from an outlet of the nozzle is stacked; a cutting device that cuts at least the fibers ([0010]); and a controller (element 35) that controls an operation device including at least one of the head, the platform, and the cutting device ([0047]), wherein the system is capable of having the first continuous material include a linear resin which extends continuously (Fig. 3), a heater (element 6) that softens the linear resin such that the fibers are introduced into the linear resin at a coupling position between a feeder and the outlet of the nozzle, and a preheater (element 5) that mainly heats the fibers, wherein the heater 
For claim 2, Eads UK Limited teaches the cutting device is a cutting blade ([0010]) and it would have a forward cutting position which is disposed at a front side with respect to a coupling position of the fibers and the linear resin.
For claim 3, Eads UK Limited teaches the feeder includes a first feeder (element 30) for the first continuous material and a second feeder (element 4) for the second continuous material, and the controller individually controls the first feeder and the second feeder ([0047]-[0048]).
For claims 4 and 17, Eads UK Limited teaches the feeder includes a guide part (element 16) that guides the second continuous material such that the second continuous material is fed to the first continuous material in a state in which the second continuous material crosses the first continuous material, and the head has the guide part configured to guide the second continuous material with respect to the first continuous material at an angle at which the second continuous material crosses the first continuous material (Fig. 3), and the controller controls the operation device such that the printing material is fed toward the platform from the head in a state in which the second continuous material is wound around the first continuous material ([0050], 
For claims 5-6, Eads UK Limited teaches the controller controls the operation device such that a stacked product with a first portion and a second portion that include different blending states of the fibers is formed wherein the blending states each include (b) a continuous length of the fibers ([0010], Examiner notes that an object manufactured with multiple distinct lengths of extruded coated fibers would have portions with different continuous lengths of the fibers).
For claim 13, Eads UK Limited teaches a molding device which includes a support member (Fig. 1 – element 7), and in which a printing material is continuously disposed on the support member and then is solidified so that a structure is formed (Fig. 4), the molding device comprising: a resin pushing device (element 30) that pushes a linear resin, which extends continuously, into a nozzle (conical part at lower end leading to extrusion outlet 3), the nozzle having a nozzle body, an inlet, an internal passage and an outlet, the inlet, the internal passage and the outlet being provided on the nozzle body such that the fibers are introduced into the internal passage via the inlet of the nozzle body (Fig. 3); a fiber introducing device (element 4) that introduces continuous fibers, which is continuously formed, into the linear resin; a heating device (element 6) that softens the linear resin such that the fibers are introduced into the linear resin at a coupling position between the resin pushing device and an outlet of the nozzle; a preheater (element 5) that mainly heats the fibers, wherein the heater is located between the inlet of the nozzle body and the outlet of the nozzle body in an axial 
For claim 14, Eads UK Limited teaches a guide part (element 16) that guides the fibers to the linear resin at an angle at which the fibers cross the linear resin.
For claim 15, Eads UK Limited teaches the fiber introducing device includes a fiber feeding device (element 4) that feeds the fibers.
For claim 16, Eads UK Limited teaches a control device that controls the cutting device such that a fiber portion into which the fibers are introduced and a resin portion which is formed by only the resin are provided in the structure ([0058] and [0060], Examiner notes that, via the control device, initially a fiber portion into which the fibers are introduced (Fig. 3 – element 40) is provided in the structure and when a break in the extruded line is required a resin portion which is formed by only the resin (Fig. 5 - element 45) is provided in the structure).
Response to Arguments
Applicant’s arguments filed 5/12/20 were fully considered and are not persuasive.
Applicant asserts that if Eads is construed to define the nozzle of the instant claims as the area shown in the Applicant provided ovals in FIGS. 1 and 3 of Eads, 
Examiner, however, points out that although heater 34 is not located between the inlet of the nozzle body and the outlet of the nozzle body in an axial direction of the nozzle, the lower part of heater 6 is located at the inlet of the nozzle so Examiner interprets heater 6 to be located between the inlet of the nozzle body and the outlet of the nozzle body in an axial direction of the nozzle.  Examiner realized this since the 5/24/20 interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743